THOMAS, District Judge
(dissenting). The question is whether the defendant is liable for the sum unpaid on certain stock standing in his name on the books of the company. His defense is that he was not the owner of the stock, and that it was transferred without authority to his name. An initial fact is that the stock was transferred on the books of the company to the defendant. If the transfer was made of right, it continued of right. It was made of right if the defendant owned the stock and was bound to accept a proffered delivery of it. There is a written instrument showing his agreement to purchase it. If this agreement was complete in itself, the stock was the property of the defendant, and was transferred lawfully to him. But he was permitted to show that the agreement to purchase was qualified by an oral agreement that he should take the stock only upon his finding an opportunity to place it. Even so, the condition was fulfilled, for he notified by letter both the vendor and the company that he had placed the stock. Such notice, for present purposes, discharged the condition and perfected the purchase. Thereafter the stock was the property of the defendant. It was the privilege and duty of the vendor to deliver it, and thenceforth it was for the benefit or at the peril of the defendant, and it w'as the duty of the defendant to meet calls and assessments made upon it. The right to deliver thus accrued to the seller, and the defendant’s obligation to accept enabled the vendor to transfer the stock to the purchaser on the books of the company. He might exercise this po wer to detach himself from responsibility attending the future of the stock and to attach any possible liability to the true owner. Thus the defendant’s ownership was conjoined to his just and authorized enrollment as a stockholder, and there at once arose his obligation to respond in actions like the present, and no subsequent event has diminished that liability. When a contract of sale is consummated, the vendor, in the absence of modifying stipulations, may deliver the subject of the sale, and impose the burden of future consequences upon the vendor. That is the present case. These views should lead to the reversal of the judgment.